DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/23/2019 has been fully considered. Claim 10 is withdrawn and claims 1-10 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al (JP 2008-248118A). A machine translation is being used as the English translation for Yoshimura et al (JP 2008-248118A).

Regarding claim 1, Yoshimura discloses a fine particle-containing composition (paragraph [0024]) comprising a polymer compound having a repeating unit derived from an ethylenically unsaturated monomer having at least one thioether structure in a side chain (paragraphs [0058] and [0073]) and a curable compound used in a combination of two or more (paragraph [0091]); wherein the curable compound comprises monofunctional or polyfunctional alcohols (paragraph [0082]) and wherein the amount of curable compound with respect to total solids in the fine particle-containing composition being 5 to 50% by mass (paragraph [0092]).
	The polymer compound from paragraph [0073] below reads on the claimed polymer including a structural unit represent by General Formula 1 where R1 is a hydrogen atom, X is an oxygen atom and Y is a group including a thioether structure. The curable compound reads on the claimed radical polymerizable monomer. The curable compound used in a combination of two or more and comprising monofunctional or polyfunctional alcohols reads on the claimed monofunctional radical-polymerizable monomer and bifunctional radical-polymerizable monomer.
	The amount of curable compound overlaps the claimed range for the amount of radical polymerizable monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have favorable strength and photosensitivity for the film while not having excessive adhesiveness (paragraph [0092]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	


    PNG
    media_image1.png
    108
    185
    media_image1.png
    Greyscale


Regarding claim 2, Yoshimura discloses the fine particle-containing composition comprising a polymer compound having a repeating unit derived from an ethylenically unsaturated monomer having at least one thioether structure in a side chain (paragraphs [0058] and [0073]).
	The polymer compound from paragraph [0073] above reads on the claimed polymer including a structural unit represent by General Formula 3 where R1 is a hydrogen atom, L is a divalent linking group and R5 is an aromatic hydrocarbon group.

Regarding claim 3, Yoshimura discloses the fine particle-containing composition comprising a vinyl monomer copolymerized with the repeating unit (paragraph [0075]) and wherein the vinyl monomer comprises (meth)acrylamide (paragraph [0075]).
The (meth)acrylamide reads on the claimed structural unit having an amide structure.

Regarding claim 4, Yoshimura does not appear to explicitly disclose the fine particle-containing composition comprising the ratio of structural unit represented by General Formula 1 being 10% by mass or more with respect to a total mass of all structural units in the polymer.
However, it would have been obvious to one of ordinary skill in the art to adjust the ratio of structural unit represented by General Formula 1 to be 10% by mass or more with respect to a total mass of all structural units in the polymer because one would do so in order to provide the desired photosensitivity for a film formed from the composition while not impairing other properties of the film such as strength, flexibility and durability.

Regarding claim 5, Yoshimura does not appear to explicitly disclose the fine particle-containing composition comprising the ratio of structural unit represented by General Formula 1 being 30% by mass to 70% by mass with respect to a total mass of all structural units in the polymer.
However, it would have been obvious to one of ordinary skill in the art to adjust the ratio of structural unit represented by General Formula 1 to be 30% by mass to 70% by mass with respect to a total mass of all structural units in the polymer because one would do so in order to provide the desired photosensitivity for a film formed from the composition while not impairing other properties of the film such as strength, flexibility and durability.

Regarding claim 6, Yoshimura discloses the fine particle-containing composition comprising the weight average molecular weight of the polymer dispersant being 5,000 to 100,000 (paragraph [0079]).
The weight-average molecular weight of the polymer dispersant overlaps the claimed range for the weight-average molecular weight of the polymer.
	It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved dispersibility and excellent film strength while not impairing development properties (paragraph [0079] of Yoshimura). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Yoshimura discloses the fine particle-containing composition comprising the content of the polymer being from 1 to 40% by mass (paragraph [0080]).
The content of the polymer overlaps the claimed range for the amount of polymer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved dispersibility, color and optical density while not hindering developability (paragraph [0080]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Yoshimura discloses the fine particle-containing composition comprising the amount of curable compound with respect to total solids in the fine particle-containing composition being 5 to 50% by mass (paragraph [0092]) and the content of the polymer being from 1 to 40% by mass (paragraph [0080]).
The ratio of the polymer to the curable compound is 0.02 (1%/50%) to 8 (40%/5%). This overlaps the claimed ratio of the content of the polymer to a content of radical polymerizable monomer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved dispersibility, color and optical density while not hindering developability (paragraph [0080]) and favorable strength and photosensitivity for the film while not having excessive adhesiveness (paragraph [0092]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Yoshimura discloses the fine particle-containing composition (paragraph [0024]) further comprising a photopolymerization initiator (paragraph [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785